Judgment and order reversed, and complaint dismissed, with costs,- upon the ground that plaintiff was chargeable with *951contributory negligence as matter of law. (Knapp v. Barrett, 216 N. Y. 226, 231.) Mills, Rich, Kelly and Jaycox, JJ., concur; Blaekmar, J., dissents upon the following grounds: The decedent was not crossing the street, but passing around an obstruction on the left-hand side of the roadway; the defendant’s car came behind him and ran him down. The obligation that pedestrians entering the roadway must look for approaching vehicles or be chargeable with contributory negligence as matter of law, is applicable only to eases where they should anticipate danger from approaching vehicles; that under the circumstances of the case decedent was not as matter of law chargeable with contributory negligence because he did not anticipate that a vehicle would be following him on the wrong side of the highway.